Order, entered on October 10, 1962, denying motion of the third-party plaintiff to examine before trial the third-party defendant, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to third-party plaintiff-appellant, and the motion granted. Under the liberalized rules in respect of depositions before trial, the third-party plaintiff may examine the third-party defendant on material issues. (Matter of Sakel, 9 A D 2d 763.) Paragraph 7 of the Special Rule for the Supreme Court in the Counties of Bronx and New York Requiring the Filing of a Statement of Readiness and *908Regulating Calendar Practice Relative Thereto is not available to the third-party defendant because it was not a party to the action at the time of filing of the statement of readiness. Settle order on notice fixing a date for examination to proceed. Concur—-Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.